817 F.2d 105
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Evelyn C. LEWIS, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 87-5214.
United States Court of Appeals, Sixth Circuit.
May 4, 1987.

1
Before KRUPANSKY and GUY, Circuit Judges, and GILMORE, District Judge.*

ORDER

2
The plaintiff appeals from an order denying her application for disability insurance benefits under the Social Security Act.  On April 22, 1987, this Court entered an order to stay proceedings in this appeal pending notification from the plaintiff as to her decision in light of the relief afforded to her by Samuels v. Bowen, No. 82-2827-M (W. D. Tenn.  Mar. 16, 1987).  Samuels provides that certain Social Security claimants are entitled to new determinations of disability.  The plaintiff has now decided to seek such reconsideration under Samuels.  The parties therefore jointly move to remand this case to the Secretary for further administrative review.


3
It is ORDERED that the joint motion to remand is granted.  The district court's judgment is vacated and this action is remanded to the district court with instructions to remand to the Secretary for reconsideration in light of Samuels.  Rule 9(b)(6), Rules of the Sixth Circuit.



*
 Honorabe Horace W. Gilmore, United States District Judge for the Eastern District of Michigan, sitting by designation